DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 65-82 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
The invention of claims 1-21 are distinct from the invention of newly added claims 65-82 because a combination as claimed (A) does not require the particulars of the subcombination as claimed for patentability (to show novelty and unobviousness), and (B) the subcombination can be shown to have utility in another materially different combination (MPEP 806.05(c) [R-5]).
In the present case, claims 65-82 form a combination and claims 1-21 and 73-82 each form a corresponding subcombination.  The combination (claims 65-82) does not require the particulars of the subcombination (claims 73-82) for patentability because the normalization steps in claims 65-72 do not necessarily require the specifically configured optical system of claims 73-82.  The subcombination (claims 1-21) can have utility in another different combination, such as one that does not require the particulars of the claimed normalization procedure as recited in claims 65-72.
The invention of newly submitted claims 65-82 are not clearly directed to the elected group encompassing claims 1-21.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 65-82 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation recites sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation is: “a light delivering means for delivering the beam of light emitted from the light source onto the target of interest so as to illuminate the target of interest therewith” in claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al (Differentiating pediatric epileptic brain tissue from normal brain tissue by using time-dependent diffuse reflectance spectroscopy in vivo: comprehensive data analysis method in the time domain, 2009).

Regarding Claim 1, Oh et al teaches an apparatus for intraoperative nerve identification and/or visualization of a target of interest of a living subject, “It has been reported that the irregular fluctuation of diffuse reflectance intensity in the time domain compared to oxygenation and hemodynamic changes in the tissue was a useful index to identify epileptic brain tissue” (Page 2 Paragraph 4), “Pediatric patients who underwent either epilepsy brain surgery or brain tumor surgery were recruited regardless gender and race.”  (Page 4 Paragraph 1) comprising: 
a light source for emitting a beam of light to illuminate a target of interest; “The optical system 
consisted of a light source” (Page 2 Paragraph 5). See Fig 1 above, the white light would be the light source.
a light delivering means for delivering the beam of light emitted from the light source onto the target of interest so as to illuminate the target of interest therewith; “a fiber-optic probe… two of the fibers were allocated for excitation light conduction“ (Page 2 Paragraph 5). See Fig 1 above, the illumination fiber would be the light delivering means.

    PNG
    media_image1.png
    452
    418
    media_image1.png
    Greyscale

Fig 1. of Oh et al (Differentiating pediatric epileptic brain tissue from normal brain tissue by using time-dependent diffuse reflectance spectroscopy in vivo: comprehensive data analysis method in the time domain, 2009)
and an imaging head positioned over the target of interest for acquiring polarized diffuse reflectance spectral (DRS) images of light from the illuminated target of interest responsive to the illumination, for identifying and/or visualizing one or more nerves in the target of interest. “a fiber-optic probe… and the other five for emission light collection and  conduction.“ (Page 2 Paragraph 5). See Fig 1 above, the fiber optic probe would be the imaging head. “This system consisted of a fiber-optic probe, a tungsten-halogen light source, and a spectrophotometer. It acquired diffuse reflectance spectra” (Page 1 Paragraph 1).

Regarding Claim 2 Oh et al teaches the invention substantially as claimed with respect to claim 10. Additionally Oh teaches wherein the light source is a broadband light source for emitting the beam of light in a wavelength range of about 100-1200 nm. “light source was a tungsten halogen light (LS-1, Ocean Optics, Dunedin, FL) with a spectral bandwidth of 360 nm to 2000 nm and 6.5 watts output power.” (Page 2 Paragraph 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 4, 5, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (Differentiating pediatric epileptic brain tissue from normal brain tissue by using time-dependent diffuse reflectance spectroscopy in vivo: comprehensive data analysis method in the time domain, 2009), in view of DiMaio et al (US 20170079530 A1).

Regarding Claim 3 Oh et al teach the invention substantially as claimed with respect to claim 1. However Oh does not teach wherein the beam of light emitted from the light source is polarized either inherently or through polarizers with variable axes of transmission delivered to the target of interest. 
DiMaio teaches wherein the beam of light emitted from the light source is polarized either inherently or through polarizers with variable axes of transmission delivered to the target of interest. “the light is polarized using reflection, selective absorption, refraction, scattering and/or any method of polarizing light known in the art … For example, polarized filters may be provided” [0133].
Oh et al and DiMaio et al are all considered to be analogous to the claimed invention because they are in the same field of diffuse reflectance spectroscopy. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Oh with polarizations as taught by DiMaio because cross-polarization techniques may be used in order to minimize the amount of glare and reflectance read by an acquisition device while maximizing the amount of backscattered light read [0134].

Regarding Claim 4 Oh et al teach the invention substantially as claimed with respect to claim 1. Additionally teaches, wherein the light delivering means comprises one or more fibers “two of the fibers were allocated for excitation light conduction and the other five for emission light collection and  conduction.“ (Page 2 Paragraph 5).
However Oh does not teach the configuration such that light delivered onto the target of interest from at least one of the one or more fibers is unpolarized light; or light delivered onto the target of interest from at least one of the one or more fibers is polarized light having fixed and/or variable polarizations; or light delivered onto the target of interest from one of the one or more fibers is unpolarized light and light delivered onto the target of interest from the others of the one or more fibers is polarized light having fixed and/or variable polarizations. 
DiMaio teaches the configuration such that light delivered onto the target of interest from at least one of the one or more fibers is unpolarized light; or light delivered onto the target of interest from at least one of the one or more fibers is polarized light having fixed and/or variable polarizations; or light delivered onto the target of interest from one of the one or more fibers is unpolarized light and light delivered onto the target of interest from the others of the one or more fibers is polarized light having fixed and/or variable polarizations. “the light is polarized using reflection, selective absorption, refraction, scattering and/or any method of polarizing light known in the art. … The light may also be cross-polarized or co-polarized. In some alternatives” [0133].
Oh et al and DiMaio et al are all considered to be analogous to the claimed invention because they are in the same field of diffuse reflectance spectroscopy. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Oh with polarizations as taught by DiMaio because cross-polarization techniques may be used in order to minimize the amount of glare and reflectance read by an acquisition device while maximizing the amount of backscattered light read [0134].

Regarding Claim 5 Oh et al teach the invention substantially as claimed with respect to claim 1. However Oh does not teach wherein the light delivering means comprises one or more lenses configured to deliver the beam of light emitted from the light source onto the target of interest.
DiMaio teaches wherein the light delivering means comprises one or more lenses configured to deliver the beam of light emitted from the light source onto the target of interest.  ”The tungsten illumination system utilized a telescopic lens (e.g., Distagon T*2.8/25 ZF-IR, Zeiss Inc.) to control the FOV,” [0251].
Oh et al and DiMaio et al are all considered to be analogous to the claimed invention because they are in the same field of diffuse reflectance spectroscopy. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Oh with illumination lenses as taught by DiMaio cross-polarization techniques may be used in order to minimize the amount of glare and reflectance read by an acquisition device while maximizing the amount of backscattered light read [0134].

Regarding Claim 18 Oh et al teach the invention substantially as claimed with respect to claim 1. Additionally Oh teaches to process the acquired images to identify and visualize nerve in the target of interest. “It has been reported that the irregular fluctuation of diffuse reflectance intensity in the time domain compared to oxygenation and hemodynamic changes in the tissue was a useful index to identify epileptic brain tissue” (Page 2 Paragraph 4).
However Oh does not teach further comprising a controller configured to coordinately operate the light delivering means to deliver the beam of light onto the target of interest and the image head to acquire the DRS images of the light from the illuminated target of interest, to receive the acquired images from the detector,
DiMaio teaches further comprising a controller configured to coordinately operate the light delivering means to deliver the beam of light onto the target of interest and the image head to acquire the DRS images of the light from the illuminated target of interest, to receive the acquired images from the detector “one or more controllers configured to control the one or more light sources and the one or more image acquisition devices to acquire a plurality of images corresponding to both different times and different frequency bands; and a processor configured to analyze areas of the second tissue region according to one or more clinical states based at least in part on the plurality of images.” [0029].
Oh et al and DiMaio et al are all considered to be analogous to the claimed invention because they are in the same field of diffuse reflectance spectroscopy. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Oh with lighting controls as taught by DiMaio because some of these images may be duplicative, and others may be distinct. By duplicating the images, and/or generating a plurality of images of the same feature, site, location, or tissue position (e.g., from different perspectives) and employing overlaying or masking techniques, greater resolution and/or a three-dimensional rendering of the desired tissue can be obtained [0154].

Regarding Claim 21 Oh et al  and DiMaio et al teach the invention substantially as claimed with respect to claims 1 and 18. However Oh does not teach further comprising a display for displaying the processed images and/or means for projecting the processed images onto the intraoperative field of view. 
DiMaio teaches further comprising a display for displaying the processed images and/or means for projecting the processed images onto the intraoperative field of view. “is a display and user interface (“UI”). The display and UI shows information and/or data to the user, which in certain alternatives includes the presence of a tissue condition, the severity of the tissue condition, and/or additional information about the subject” [0139].
Oh et al and DiMaio et al are all considered to be analogous to the claimed invention because they are in the same field of diffuse reflectance spectroscopy. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Oh with user interface as taught by DiMaio because module 114 receives user inputs, which in certain alternatives includes information about the patient such as age, weight, height, gender, race, skin tone or complexion, and/or blood pressure. Module 114 may also receive user inputs with calibration information, user selections of locations to scan, user selections of tissue conditions, and/or additional information for diagnoses [0139].

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (Differentiating pediatric epileptic brain tissue from normal brain tissue by using time-dependent diffuse reflectance spectroscopy in vivo: comprehensive data analysis method in the time domain, 2009), in view of Baxter et al (US 20030161567 A1).
Regarding Claim 7 Oh et al teach the invention substantially as claimed with respect to claim 1. However Oh does not teach wherein the imaging head comprises: a detector disposed in a top portion of the image head for acquiring the DRS images; a tunable filter positioned in a bottom portion of the image head in an optical path for collecting light from the illuminated target of interest; and a lens positioned between the tunable filter and the detector in the optical path for focusing the collected light to the detector
Baxter teaches wherein the imaging head comprises: a detector disposed in a top portion of the image head for acquiring the DRS images;   “the embodiment illustrated has the added advantage that it can also function as a monitoring system … The portion of the polarisation state e.g. 69 walked off by birefringent crystal 49 can be fed to a photodetector device for measurement.” [0083].
a tunable filter positioned in a bottom portion of the image head in an optical path for collecting light from the illuminated target of interest;  “The optical separation means preferably can include a liquid crystal Fabry-Perot etalon filter … wherein the reflectivity of one of the substrates can be altered to differ from the other and the electric field can be manipulated so as to increase the transmission characteristics of the filter at a predetermined frequency.” [0017].
and a lens positioned between the tunable filter and the detector in the optical path for focusing the collected light to the detector. “The system can also include a lens array for focussing the light emitted from and transmitted to a series of input/output optical waveguides.” [0020]
Oh et al and Baxter et al are all considered to be analogous to the claimed invention because they are in the same field of wavelength modification and measuring devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Oh with a detector including a filter and lens as taught by Baxter because the wavelength extracted can be tuned or altered is highly desirable. Further, preferably the tuning process is a non disruptive one in that the other signals travelling on other wavelengths via an add drop multiplexer do not experience any interference during the tuning process [0004].

Regarding Claim 11 Oh et al and Baxter et al teach the invention substantially as claimed with respect to claim 1 and 7. However Oh does not teach wherein the tunable filter is an optical filter that uses electronically controlled liquid crystal (LC) elements to transmit a selectable wavelength of light and exclude others, with fixed and/or variable polarizations.
Baxter teaches wherein the tunable filter is an optical filter that uses electronically controlled liquid crystal (LC) elements to transmit a selectable wavelength of light and exclude others, with fixed and/or variable polarizations. “The optical separation means preferably can include a liquid crystal Fabry-Perot etalon filter … wherein the reflectivity of one of the substrates can be altered to differ from the other and the electric field can be manipulated so as to increase the transmission characteristics of the filter at a predetermined frequency.” [0017].
Oh et al and Baxter et al are all considered to be analogous to the claimed invention because they are in the same field of wavelength modification and measuring devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Oh with a LC filter as taught by Baxter because the Fabry-Perot type filter, whilst being predominantly of one polarisation state, may contain small components of the orthogonal polarisation state. This may be a result of the liquid crystal polarisation manipulation carried out by components being non-exact …The inclusion of the birefringent walk off plate 49 is designed to spatially separate the polarisation states with the unwanted polarisation state being walked off and the resultant polarisation being further processed [0073].

Claims 6, 8, 9, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (Differentiating pediatric epileptic brain tissue from normal brain tissue by using time-dependent diffuse reflectance spectroscopy in vivo: comprehensive data analysis method in the time domain, 2009), in view of Baxter et al (US 20030161567 A1).as applied to claims 7 and 11 above, and further in view of DiMaio (US 20170079530 A1).

Regarding Claim 6 Oh et al and DiMaio et al teach the invention substantially as claimed with respect to claim 1 and 5. However Oh and DiMaio do not teach wherein the light delivering means further comprises one or more wave plates configured to polarize the beam of light emitted from the light source in polarized light having fixed and/or variable polarizations.
Baxter teaches wherein the light delivering means further comprises one or more wave plates configured to polarize the beam of light emitted from the light source in polarized light having fixed and/or variable polarizations.  “The polarisation manipulation means can comprise a controlled liquid crystal device and quarter wave plate which impart a controlled rotation to the polarisation aligned optical signal to produce the polarisation manipulated optical signal.” [0008].
Oh et al, Baxter et al, and DiMaio et al are all considered to be analogous to the claimed invention because they are in the same field of wavelength modification and measuring devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Oh and DiMaio with a wave plate as taught by Baxter because the liquid crystal device 28 and quarter wave plate 26 together provide for a controllable rotation of the polarisation states 36. Hence, the input to the Fabry-Perot element 29 is the aligned polarisation states 36 having a controllable rotation [0051].

Regarding Claim 8 Oh et al and Baxter et al teach the invention substantially as claimed with respect to claim 1 and 7. However Oh and Baxter do not teach wherein the detector comprises at least one camera. 
DiMaio teaches wherein the detector comprises at least one camera “probe 408 includes one or more light sources and one or more high resolution multi-spectral cameras” [0173].
Oh et al, Baxter et al, and DiMaio et al are all considered to be analogous to the claimed invention because they are in the same field of wavelength modification and measuring devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Oh and Baxter with a camera as taught by DiMaio because they record a target tissue region 409 with a plurality of images while maintaining temporal, spectral, and spatial resolutions to perform highly accurate tissue classifications [0173].

Regarding Claim 9 Oh et al and Baxter et al teach the invention substantially as claimed with respect to claim 1, 7, and 8. However Oh and Baxter do not teach wherein the at least one camera comprises at least one charge-coupled device (CCD) camera, at least one complementary metal oxide semiconductor (CMOS) camera, at least one photosensor array, or a combination thereof. 
DiMaio teaches wherein the at least one camera comprises at least one charge-coupled device (CCD) camera, at least one complementary metal oxide semiconductor (CMOS) camera, at least one photosensor array, or a combination thereof. “to an image sensor configured for capture of image data (for example a CMOS or CCD image sensor) or to a spectrometer.” [0567].
Oh et al, Baxter et al, and DiMaio et al are all considered to be analogous to the claimed invention because they are in the same field of wavelength modification and measuring devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Oh and Baxter with a camera types as taught by DiMaio because owing to the banana-shaped pathway of light through the tissue, PPG signals can be collected in the dark area of the image. This usually requires high dynamic range and low-light sensitive sensors (usually scientific CMOS or CCD camera) to detect the PPG signal emitted from the non-illuminated regions of the image [0016].

Regarding Claim 10 Oh et al and Baxter et al teach the invention substantially as claimed with respect to claim 1, 7, and 8. However Oh and Baxter do not teach wherein the at least one camera comprises at least one infrared camera and/or at least one near-infrared (NIR) camera. 
DiMaio teaches wherein the at least one camera comprises at least one infrared camera and/or at least one near-infrared (NIR) camera “MSI may measure the reflectance of select wavelengths of visible and near-infrared light from a surface” [0023].
Oh et al, Baxter et al, and DiMaio et al are all considered to be analogous to the claimed invention because they are in the same field of wavelength modification and measuring devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Oh and Baxter with an infrared measurement as taught by DiMaio because various tissue types consist of a unique combination of tissue components that interact with light differently. These light-tissue interactions produce unique reflectance signatures captured by MSI that can be used to classify burn severity [0010].

Regarding Claim 14 Oh et al and Baxter et al teach the invention substantially as claimed with respect to claim 1 and 7. However Oh does not teach wherein the tunable filter comprises variable spectral bandpass filters, variable polarization filters, or a combination thereof. 
Baxter teaches wherein the tunable filter comprises  variable polarization filters, or a combination thereof “a tunable Fabry Perot etalon liquid crystal filter adjacent the first variable polarisation manipulation means for filtering a tunable wavelength” [0011].
DiMaio teaches wherein the tunable filter comprises variable spectral bandpass filters, or a combination thereof “the optical bandpass filters were designed and selected to isolate a single wavelength of light for the camera.”  [0388].
Oh et al, Baxter et al, and DiMaio et al are all considered to be analogous to the claimed invention because they are in the same field of wavelength modification and measuring devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Oh with the different filters as taught by Baxter and DiMaio  because the first variable polarisation manipulation means adjacent the first polarisation rotation element for manipulating the aligned polarisation output in a controlled manner so as to produce a rotated polarisation output ([0011] of Baxter), and because  an 860 nm bandpass filter may be used to filter out light wavelengths that correspond to the predominant wavelength spectrum of the ambient lighting in the room, so that the acquired images correspond to reflected light that originates with the light sources in the probe 408 ([0185] of DiMaio).

Claims 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (Differentiating pediatric epileptic brain tissue from normal brain tissue by using time-dependent diffuse reflectance spectroscopy in vivo: comprehensive data analysis method in the time domain, 2009), in view of Baxter et al (US 20030161567 A1).as applied to claims 7 and 11 above, and further in view of Holmes et al  (US 10257594 B2).

Regarding Claim 12 Oh et al and Baxter et al teach the invention substantially as claimed with respect to claim 1, 7 and 11. However Oh and Baxter do not teach wherein the LC elements comprise switchable LC wave plates.
Holmes teaches wherein the LC elements comprise switchable LC wave plates.  “A well known method to achieve amplitude modulation is to align the incident polarisation at 45 degrees to the rubbing direction used to align the liquid crystal, and use the liquid crystal as a voltage-controlled reflective waveplate.” (Column 27 Lines 33-36). 
Oh et al, Baxter et al, and Holmes et al are all considered to be analogous to the claimed invention because they are in the same field of wavelength modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Oh and Baxter with a LC wave-plate as taught by Holmes because in this mode, a retardation of pi (or an odd multiple of pi) causes the reflected light to be rotated by 90 degrees, while a retardation of 2 pi (or an even multiple of pi) causes the reflected light to remain in its original polarisation state. This forms a basic method to manipulate the reflected light into one of two desired output states (Column 27 Lines 36-42).

Regarding Claim 13 Oh et al and Baxter et al teach the invention substantially as claimed with respect to claim 1 and 7. However Oh and Baxter do not teach wherein the tunable filter is a dispersion based filter that produces a spatially distributed continuous wavelength spectrum that is operably sampled for wavelengths including selecting wavelengths, not restricted to individual but also extending to a selection of a full wavelength spread spectrum. 
Holmes teaches wherein the tunable filter is a dispersion based filter that produces a spatially distributed continuous wavelength spectrum that is operably sampled for wavelengths including selecting wavelengths, not restricted to individual but also extending to a selection of a full wavelength spread spectrum. “In a second aspect, there is disclosed a method of controlling light using a spatial filter means and a routing means in a switch having a dispersion plane and a switching plane,” (Column 11 Lines 1-3), “receive the optical signals and to spatially distribute the beam onto a first LCOS array operable to spatially filter light of the beam, the first LCOS array being arranged to provide output light towards a second LCOS array, the second LCOS array being configured to route selected wavelengths to one or more outputs of the optical switch.” (Column 12 Lines 38-44).
Oh et al, Baxter et al, and Holmes et al are all considered to be analogous to the claimed invention because they are in the same field of wavelength modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Oh and Baxter with a spatially distributed filtering method as taught by Holmes because LCOS WSS are advantageous over MEMS WSS in that the use of LCOS allows channel passbands and centre wavelengths to be reconfigured to support emerging requirements for “flexspectrum” (Column 2 Lines 8-11).

Regarding Claim 15 Oh et al and Baxter et al teach the invention substantially as claimed with respect to claim 1 and 7. However Oh and Baxter do not teach wherein the lens is an adjustable focus lens. 
Holmes teaches wherein the lens is an adjustable focus lens. “The separation between the ends of the input fibres and the microlens array may be adjusted to “throw” the beam waists a long distance” (Column 46 Lines 55-57), “the microlens used to focus light into the target output fibre” (Column 18 Lines 43-44).
Oh et al, Baxter et al, and Holmes et al are all considered to be analogous to the claimed invention because they are in the same field of wavelength modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Oh and Baxter with adjustable focus lens as taught by Holmes because microlenses to couple light into each output fibre or waveguide, to act as a spatial filter, not using the symmetric order for routing, and a lower limit to the phase ramp period ˜10 times the pixel pitch. The effect of these constraints is to reduce the number of switch ports that fit within a given module height (Column 5 Lines 61-63).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (Differentiating pediatric epileptic brain tissue from normal brain tissue by using time-dependent diffuse reflectance spectroscopy in vivo: comprehensive data analysis method in the time domain, 2009), in view of Baxter et al (US 20030161567 A1).as applied to claims 7 and 11 above, and further in view of Clowes et al  (US 20090097512 A1)

Regarding Claim 16 Oh et al and Baxter et al teach the invention substantially as claimed with respect to claim 1 and 7. However Oh and Baxter do not teach wherein the light source is operably modulated by a lock-in scheme or a transistor-transistor logic (TTL) trigger for providing a trigger to sequence and/or initiate data collection for enabling operations of the detector in normal and/or external lighting conditions including room lights.
Clowes teaches wherein the light source is operably modulated by a lock-in scheme or a transistor-transistor logic (TTL) trigger for providing a trigger to sequence and/or initiate data collection for enabling operations of the detector in normal and/or external lighting conditions including room lights “The optical pulse source 40 is provided with an on-board micro-processor controller, which determines when the supercontinuum pulses are delivered, and provides a transistor-transistor logic (TTL) output trigger signal.” [0047], where the optical pulse source 40 would be the light source.
Oh et al, Baxter et al, and Clowes et al are all considered to be analogous to the claimed invention because they are in the same field of wavelength modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Oh and Baxter with TTL trigger signal as taught by Clowes because the wavelength-tunable optical bandpass filter 63 comprises an acousto-optic tunable filter (AOTF) driven by an RF driver … The DDS 63 is synchronised with the optical pulse source 40 either through an external trigger 61, or from a microprocessor, such that the AOTF can be modulated at the operating frequency of the optical pulse source 40 or at any lower frequency [0048], by changing the RF frequency of the AOTF driver 64, one can tune the filter output to any wavelength lying within the AOTF [0049].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (Differentiating pediatric epileptic brain tissue from normal brain tissue by using time-dependent diffuse reflectance spectroscopy in vivo: comprehensive data analysis method in the time domain, 2009), in view of Baxter et al (US 20030161567 A1).as applied to claims 7 and 11 above, and further in view of Yu et al  (US 20170209033 A1).

Regarding Claim 17 Oh et al and Baxter et al teach the invention substantially as claimed with respect to claim 1 and 7. However Oh and Baxter do not teach wherein the imaging head further comprises one or more lenses positioned between the target of the interest and the tunable filter for focusing the light from the illuminated target of interest to the tunable filter. 
Yu teaches the target of the interest and the tunable filter for focusing the light from the illuminated target of interest to the tunable filter “the objective lens further focusing the excitation light onto a fiber optic imaging bundle having a proximal end and a distal end” [0009].
Oh et al, Baxter et al, and Yu et al are all considered to be analogous to the claimed invention because they are in the same field of wavelength modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Oh and Baxter with added focus lens as taught by Yu because the first imaging apparatus includes a first light source producing excitation light, a beam splitter receiving the excitation light from the first light source and further reflecting the excitation light onto an objective lens, the objective lens further focusing the excitation light onto a fiber optic imaging bundle having a proximal end and a distal end [0009]. 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (Differentiating pediatric epileptic brain tissue from normal brain tissue by using time-dependent diffuse reflectance spectroscopy in vivo: comprehensive data analysis method in the time domain, 2009), in view of DiMaio et al (US 20170079530 A1) as applied to claims 7 and 11 above, and further in view of Hufford et al (US 20210307861 A1).

Regarding Claim 19 Oh et al and DiMaio et al teach the invention substantially as claimed with respect to claim 1 and 18. However Oh and DiMaio do not teach wherein the controller is further configured to provide, based on the processed images, an aural or tactile nerve proximity indication that allows a surgeon to spatially and manually interrogate locations prior to and/or during execution of tissue surgical manipulations.
Hufford teaches wherein the controller is further configured to provide, based on the processed images, an aural or tactile nerve proximity indication that allows a surgeon to spatially and manually interrogate locations prior to and/or during execution of tissue surgical manipulations.  “Additional embodiments may include haptic or tactile feedback—e.g. using linear resonating actuators or eccentric motors within the handles grasped by the user at the surgeon console—to generate haptic cues to communicate not only that the surgeon has grasped or touched tissue, but also the pathology of the tissue being grasped.” [0032].
Oh et al, DiMaio et al, and Hufford et al are all considered to be analogous to the claimed invention because they are in the same field of surgical aids. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Oh and DiMaio with controller alerts as taught by Hufford  because the frequency of the haptic/tactile feedback is selected to stimulate receptors in the user's hands, without inducing unintended input motion of the user's hands [0032].

Regarding Claim 20 Oh et al, DiMaio et al, and Hufford teach the invention substantially as claimed with respect to claim 1, 18, and 19. However Oh and DiMaio do not teach wherein the controller is further configured to provide visual, aural and/or tactile feedbacks including vibration and/or buzzing alerts
Hufford teaches wherein the controller is further configured to provide visual, aural and/or tactile feedbacks including vibration and/or buzzing alerts. “Alternatively, vibrations may be induced by a haptic controller using the motors already included in the handles 17, 18 for providing the 3D haptic feedback” [0032].
Oh et al, DiMaio et al, and Hufford et al are all considered to be analogous to the claimed invention because they are in the same field of surgical aids. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Oh and DiMaio with controller alerts as taught by Hufford because the frequency of the haptic/tactile feedback is selected to stimulate receptors in the user's hands, without inducing unintended input motion of the user's hands [0032].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK LOUIS ALYASS whose telephone number is (571)272-5944. The examiner can normally be reached Monday - Thursday 7 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK LOUIS ALYASS/               Examiner, Art Unit 3793                                                                                                                                                                                         
/SERKAN AKAR/               Primary Examiner, Art Unit 3793